Title: From George Washington to William McWhir, 17 February 1793
From: Washington, George
To: McWhir, William



Sir,
Philadelphia 17th February 1793

Until I received your letter of the 5th Inst. it had not occurred to me that the absence of my Nephew would cause an infringement on the punctuality which has heretofore been observed in mak[in]g my annual payment for the support of the Poor School in the Alexandria Academy; and I thank you for reminding me of it. As it has been usual to make this payment to the President or Treasurer of the Board of Trustees for the Academy, I shall be obliged by your requesting one or the other of these Officers to draw upon Mr Lear, at sight, for the fifty pounds, (specifying in the draft the purpose for which it is made) as this mode will be safer & perhaps more convenient than to transmit the amount in Bank Bills, and especially as I should not know to whom to make the remittance, which is the reason for giving you this trouble.
It is with reluctance, Sir, that I decline a compliance with your wishes to give you letters to certain Gentlemen in Georgia. But I am persuaded, that when you recollect that I have had no opportunities of obtaining a personal knowl[e]dge of your talents & qualifications as a teacher, you will readily see the impropriety there would be in my undertaking to recommend upon these points where I am not qualified to judge, and will therefore impute my declining to comply with your request to its just cause. Wishing you success in your undertaking & a continuanc[e] of health I am Sir, Your most Obet. Set.
